 586DECISIONS OF NATIONAL LABOR RELATIONS BOARDSidney M. Barr t/a Ashbourne Apartments andLocal 252, Service Employees InternationalUnion, AFL-CIO. Case 4-CA-9876March 19, 1980DECISION AND ORDERBY CHAIRMAN FANNING AND MEMBERSPENELLO AND TRUESDALEOn January 10, 1979, Administrative Law JudgeBernard Ries issued the attached Decision in thisproceeding. Thereafter, the Charging Party filedexceptions and a supporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefand has decided to affirm the rulings, findings,'and conclusions of the Administrative Law Judgeand to adopt his recommended Order.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge andhereby orders that that complaint be and it herebyis, dismissed in its entirety.The Charging Pary has excepted to certain credibility findings madeby the Administrative Law Judge. It is the Board's established policy notto overrule an administrative law judge's resolutions with respect tocredibility unless the clear preponderance of all of the relevant evidenceconvinces us that the resolutions are incorrect. Standard Dry Wall Prod-ucts, Inc., 91 NLRB 544 (1950), enfd. 188 F.2d 362 (3d Cir. 1951). Wehave carefully examined the record and find no basis for reversing hisfindings.DECISIONBERNARD RIES, Administrative Law Judge: This casewas heard in Philadelphia, Pennsylvania, on July 18 andSeptember 11, 1979. The issue presented is whether Re-spondent, since on or about July 12, 1978,' has refusedto sign a written contract embodying terms and condi-tions of employment allegedly agreed upon by Respon-dent and the Charging Party on or about July 1.Briefs have been received from all parties. By letter ofNovember 1, 1979, Respondent noted an "object[ion]" toCharging Party's brief as being "deliberately filed out oftime." The docket shows that on October 16, 1979, pur-suant to Respondent's request, a telegraphic message ex-tended the time for filing briefs to October 31, 1979.Charging Party's brief is dated October 31 and was re-ceived in the Division of Judges on November 5. No op-position to Respondent's implicit motion to strike hasI All dates hereafter refer to 1978, unless otherwise specified.248 NLRB No. 88been received. Since Charging Party's brief was untimelyfiled, the motion to strike is granted.Having considered the other briefs, the entire record,and my recollection of the demeanor of the parties, Imake the following findings of fact, conclusions of law,and recommendation.2If an employer and a union reach agreement on theterms and conditions of employment for represented em-ployees, the employer violates Section 8(a)(5) by refusingto incorporate those terms in a written document. H. J.Heinz Company v. N.L.R.B., 311 U.S. 514, 525-526(1941). The principal question here is whether Respon-dent, which concededly has refused to sign a writtencontract proffered by the Union, had agreed to the termsembodied therein. I conclude that the evidence is insuffi-cient to show that Respondent did so agree.Respondent Baer is the sole proprietor of a residentialapartment project located in Philadelphia, employing ap-proximately 10 service and maintenance employees. OnMarch 16, the Union filed a petition for a representationelection, seeking to represent these employees. On April3, by written agreement, Respondent accorded recogni-tion to the Union as the bargaining representative of theemployees. Respondent's signatory to the agreement wasits attorney, Andrew N. Farnese.The evidence discloses that the subsequent contractnegotiations, if they may be so characterized, were con-ducted exclusively by telephone between Farnese andUnion Secretary-Treasurer Rocco J. Mastrocola. Mastro-cola testified that he told Farnese at the time of execu-tion of the written agreement that he would be in touchwith Farnese once he had secured contract proposalsfrom the unit employees, to which Farnese agreed.Thereafter, perhaps around April 20, Mastrocola calledFarnese and "discussed the wages, hours, holidays, etcetera." There might have been 10-12 such conversa-tions, in the course of which, said Mastrocola, he readsome or all of the proposed contract clauses to Farnese.3Around July 1, the two had, according to Mastrocola,"finally got to the point where we had an agreement";Farnese told him to "mail it in," and Mastrocola did so.The record shows that on July 12, Anthony L. Teti, theunion president, sent Farnese copies of a bargainingagreement, with a cover letter reading:I have enclosed original and counterpart of agree-ment for the next period. Should you find them inorder, please sign both copies and return to me. Iwill return one copy fully executed.After a while, not having heard from Farnese, Mastro-cola called and was told that Farnese "wanted Mr. Baerto look at the contract and Mr. Baer was away." Ac-cording to Mastrocola, this was the first reference Far-nese made to the possibility of Baer playing any role inthe approval of the contract. Thereafter, into November,Mastrocola continued to call Farnese and continued tobe told that Farnese was unable to contact Baer because2 The parties agree that it is appropriate for the Board to exercise juris-diction in this matter and that the Charging Party is a labor organizationwithin the meaning of the statute.I This issue will be more fully discussed below. ASHBOURNE APARTMENTS587of various trips the latter was making out of the Stateand out of the country.In November, Farnese arranged a meeting betweenMastrocola and Baer. Mastrocola testified that Baer saidhe did not want to sign the contract because "all themen had left," but voiced no other reason for not sign-ing.Farnese gave conflicting testimony. He said "categori-cally" that in his "very first" conversation with Mastro-cola, he "specifically stated that I did not have the au-thority to act on behalf of Mr. Baer. My only functionwas to discuss this matter with him and to subsequentlysubmit for approval and authorization to Mr. Baer." Far-nese said that he had "numerous" telephone conversa-tions with Mastrocola, but his account of them seemedsomewhat inconsistent. Thus, although he stated that"our conversations were primarily those pertaining tothe wages," seemingly indicating that at least two ormore of such conversations were substantive, he subse-quently asserted that "99 per cent of our conversationwas pertaining to my inability ...to communicate withMr. Baer" and that it was only in "the first or secondtelephone call" that wages were discussed. Farnesedenied that Mastrocola had ever read any of the contractproposals to him, and further stated that he told Mastro-cola in the July I call that the contract which Mastro-cola was going to send would be submitted to Baer forhis approval.The draft contract which the Union sent to Farnese onJuly 12 is 8 pages long and contains 17 clauses and awage schedule. The question is whether, on or aboutJuly 1, Farnese told Mastrocola, without reservation,that he agreed to the terms and conditions embodied inthe draft. I tend to doubt it.If I were to find Mastrocola a credible witness, thatwould resolve the issue in the General Counsel's favor.However, while I surely would not say that Mastrocolapersonally impressed me as a liar, I also am unable to saythat certain of his testimony, relatively brief as it was,was not disturbing.Farnese was never furnished a copy of the proposedcontract prior to July 12. Mastrocola's testimony aboutthe extent to which he read the contract clauses to Far-nese over the telephone contained significant variations.At first, Mastrocola testified that he read the contract toFarnese "[n]ot word-by-word, not all the clauses, butmost of them." Then, when shown the contract andasked which portions he had read aloud to Farnese, Mas-trocola said, "I read all of them to him." The answer,when the question was repeated, became, "To the best ofmy knowledge, I read them all." Then: "Most of it. Ican't recall exactly, you know, what I read and what Ididn't read. Where there was question on it, I read it."Finally: "I can't recall, to be very honest, Your Honor,exactly what was discussed. I had about eight or tenconversations with him over the phone. I can't be honestand tell you exactly what was read and what wasn't. Idon't remember. But, basically, we had an agreement onit. There were questions that he raised about differentthings that we discussed and that was it." This kind oftestimony does not compel the inference that Mastrocolais an indisputably reliable witness.It might be possible, despite my reservations aboutMastrocola's testimony, to find substantiation for thecomplaint in the testimony of Farnese and in the sur-rounding circumstances of the case. I must say that I hadless than implicit faith in every word uttered by Far-nese.4And there are circumstances which arguably mili-tate in the General Counsel's favor. One is that therewould seem to have been some specific reason whichcaused the Union to send the contract to Farnese on July12; that could have been, as Mastrocola testified, thatagreement on a 25-cent raise, which he said had been themain bone of contention, was finally reached; it couldalso have been that, having been unable to get actionfrom Farnese, Mastrocola finally decided that the bestcourse of action was to prepare a contract and have Far-nese present it to the itinerant Baer.5Withal, however, I am hesitant to confidently rely onMastrocola's testimony, and other circumstances stronglysuggest the unlikelihood of Farnese having agreed to thecontract terms. For one thing, I find it hard to believethat an attorney with 37 years at the bar, after some briefconversations on the telephone about a contract coveringa subject area with which he had no familiarity, wouldhave, without even seeing a document containing anumber of terms only, at best, briefly discussed, indicatedunqualified assent to those terms.6That, in my view,seems grossly improbable.7Furthermore, I note that Mastrocola's testimony didnot, in so many words, state that there had been such afinal expression of assent by Farnese; in fact, asked oncross-examination whether he had inferred agreementsimply because Farnese had told him to "mail it in,"Mastrocola answered in the affirmative.Moreover, the claim that Farnese had indeed con-veyed to Mastrocola the impression that he possessed au-thority to agree and had exercised that authority doesnot fit comfortably with the Union's course of conductafter July 12. According to Mastrocola, he began callingFarnese in July and continued to do so until November,only to be repeatedly told that Baer must see the agree-ment. One would suppose that if Mastrocola reallythought that he had already secured agreement from acompany representative who had indicated his authority4 Although like Mastrocola, Farnese was not a discernibly un-trustworthy witness, some of his testimony seemed dubious For example,in view of the fact that Farnese was not a labor law practitioner, I wasless than convinced by his testimony about the proposed checkoff clause,which on its face does not require written authorizations by employees,being "repulsive" to him.5 It is my impression that both principal witnesses were inclined to e-aggerate here and that the truth can probably be found in some middleground6 While most of the clauses in the draft contract are what might beconsidered standard, one is rather unusual. The checkoff clause providesthat, each month, "dues and initiation fees owing by each employee shallbe deducted from the pay of such employees by the Employer" Theclause does not spell out the requirement of Sec 302(cX4) of the Act thatsuch deductions may be made only pursuant to "written assignment" byemployees.L.R.B. v Coletri Color Prints. Inc., 387 F 2d 298 (2.d Cir 1967),cited by counsel for General Counsel, is inapposite There the court heldas a matter of law that "perfunctory" agreement to "noncontroversial orunimportant" standard provisions is nonetheless agreement, especiallywhen made by negotiators thoroughly familiar with the contract Here, Iconclude that agreement, perfunctory or otherwise, was not reachedASHBOURNE APARTMENTS 587 588DECISIONS OF NATIONAL LABOR RELATIONS BOARDto make such agreement, he would not have passivelyaccepted such treatment, but rather would have ex-pressed outrage. The record shows that the Union's at-torney did not formally complain about Respondent's in-action until September 6, when a letter was sent notingthat an "agreement was reached" between Respondentand the Union, and threatening legal action, includingthe filing of charges with the Board, if the contract werenot signed "within seven days of the receipt of this com-munication." Nothing more was done, however, until theNovember meeting between Baer and Mastrocola ar-ranged by Farnese.Mastrocola testified, without contradiction,8that Baertold him at their meeting in November that he did notwant to sign a contract because, due to turnover, theUnion no longer represented a majority of the employ-ees. General Counsel, on brief, takes note of this testimo-ny and attributes Farnese's asserted turnabout "to adesire to undermine the Union's majority status throughdelaying tactics." That is not an easy charge to makeagainst an employer who only recently had granted writ-ten voluntary recognition to the Union, thus surrender-ing all the legal opportunities for delay, and possibledefeat of the Union, built into the statute. It does seemdifficult, in view of this, to conclude that as of mid-July,the pertinent time here, Respondent had decided torenege on a contractual commitment in order to take ad-vantage of personnel turnover."Therefore, not because I find Respondent's case emin-ently persuasive,'0but rather because I cannot conscien-tiously conclude, as required by Section 10(c), that theGeneral Counsel's case has been made by "the prepon-derance of the testimony taken," I am unable to holdthat, as alleged, Farnese communicated to Mastrocolathe notion that he, on behalf of Respondent, was agree-ing to all the terms and conditions proposed by theUnion. Trusting neither principal witness wholly, and as-sessing the relevant circumstances, my best judgment isthat Farnese probably told Mastrocola to send along thes Baer did not testify.9 The record contains no evidence relating to changes in the composi-tion of the work force.10 Among other things, I do not believe any adverse inference can bedrawn, as Respondent argues, from the wording of the Union's July 12letter ("Should you find them in order"). The letter, signed by the unionpresident, appears to be a standard form.contract so that Farnese, and perhaps Baer, could look atit. That is not agreement. Whether Farnese, as he testi-fied, in so many words notified Mastrocola that onlyBaer had authority to sign off on a contract is anybody'sguess; I am inclined to think that, at least, Mastrocola insome manner recognized that to be the case. 'For the foregoing reasons, I am unwilling to concludethat the complaint allegation is supported. Recognizingthat I could be wrong, I nonetheless, on this record,would feel exceedingly uneasy about concluding thatFarnese had communicated to Mastrocola that agreementon a contract had been reached. 12CONCLUSIONS OF LAW1. Sidney M. Baer t/a Ashbourne Apartments is anemployer engaged in commerce within the meaning ofthe Act.2. Local 252, Service Employees International Union,AFL-CIO, is a labor organization within the meaning ofthe Act.3. Respondent has not violated the Act in any respectalleged in the complaint.Upon the foregoing findings of fact and conclusions oflaw, I issue the following recommended:ORDER 3The complaint is hereby dismissed.' It seems fairly clear that Farnese acted as if he had some measure ofauthority to discuss contract terms; he testified that he told Mastrocolathat he considered the proposed 25-cent increase "unsatisfactory." Thatdoes not mean, however, that he intimated possession of authority solelyto conclude a contract. Mastrocola's post-July 12 stolid acceptance ofFarnese's repeated indications that he could do nothing until he consultedBaer suggests to me that Mastrocola understood such approval to be apremise of their relationship. Such an inference may also arise from thefact that Mastrocola never even furnished Farnese with a copy of theproposed clauses during their "discussions," a most peculiar omissionwhich may reflect Mastrocola's view of Farnese's authority.I2 My recommended dismissal of the complaint does not, of course,imply that Respondent is relieved of its obligation to continue to bargainin good faith with the Union.'3 In the event no exceptions are filed as provided by Sec. 102.46 ofthe Rules and Regulations of the National Labor Relations Board, thefindings, conclusions, and recommended Order herein shall, as providedin Sec. 102.48 of the Rules and Regulations, be adopted by the Board andbecome its findings, conclusions, and Order, and all objections theretoshall be deemed waived for all purposes.